PER CURIAM.
We affirm the trial court’s orders of restitution that require appellant to pay the victim’s family for out-of-pocket expenses and *1233reimbursement to the Florida Crimes Compensation Fund. See § 960.17, Fla. Stat. (Supp.1994). We reverse the order requiring appellant to pay investigative costs to the Forensic Automobile Investigation as an item of restitution and remand this cause to the trial court with instructions to enter an order properly assessing that payment as a cost of investigation. Staudt v. State, 616 So.2d 600 (Fla. 4th DCA 1993); Brown v. State, 591 So.2d 1069 (Fla. 4th DCA 1991).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GUNTHER, C.J., and GLICKSTEIN and DELL, JJ., concur.